In the United States Court of Federal Claims
                                         No. 21-737C

                                   (Filed: February 22, 2021)

                               (NOT TO BE PUBLISHED)

                                               )
 RUSSELL K. HILL,                              )
                                               )
                      Plaintiff,               )
                                               )
           v.                                  )
                                               )
 THE UNITED STATES,                            )
                                               )
                      Defendant.               )

                                   OPINION AND ORDER

SOLOMSON, Judge.

        On January 14, 2021, Plaintiff, Russell K. Hill, a Mississippi prisoner proceeding
pro se, filed a complaint against Defendant, the United States. ECF No. 1 (“Compl.”).
Mr. Hill also filed a motion to proceed in forma pauperis. ECF No. 2.

        On January 15, 2021, this Court denied Mr. Hills’s motion to proceed in forma
pauperis. ECF No. 6. The Court explained that 28 U.S.C. § 1915(a)(1), commonly known
as the “three strikes rule,” precluded Mr. Hill from proceeding in forma pauperis because
Mr. Hill had, “on 3 or more prior occasions, while incarcerated . . . brought an action or
appeal in a court of the United States that was dismissed on the grounds that it . . . fails
to state a claim upon which relief may be granted.” Id. Mr. Hill also was not “under
imminent danger of serious physical harm,” which would constitute an exception to the
three strikes rule. 28 U.S.C. § 1915(g).

       This Court thus ordered Mr. Hill to pay the $402 filing fee within 30 days of the
entry of its order to avoid dismissal of his complaint for failure to prosecute pursuant to
Rule 41 of the Rules of the United States Court of Federal Claims (“RCFC”). ECF No. 6.
More than 30 days has now elapsed, and Mr. Hill still has not paid the requisite filing
fee.
         Furthermore, even if Mr. Hill had paid the filing fee, his claim would be
dismissed for lack of subject matter jurisdiction, pursuant to RCFC 12(h)(3) (providing
for sua sponte dismissal for lack of jurisdiction). In his complaint, Mr. Hill seeks
damages in the amount of $36,000,000 for an alleged Fifth Amendment Taking. Compl.
at 1. Mr. Hill also alleges that he was wrongfully denied access to the Court of Appeals
for the District of Columbia after he attempted to file a habeas corpus petition there
against the Speaker of the House of Representatives. Id. at 1–2. Mr. Hill alleges that
“the clerk of the D.C. Court of Appeals did not file the properly submitted habeas
petition or rather improvidentially [sic] dismissed the habeas petition, due to ‘political
passion.’” Id. at 2. He contends that the “D.C. federal courts are a factionous [sic]
family” that denied his petition because of “treasonous loyalty to the faction,” to
include the Speaker. Id. Although Mr. Hill is proceeding pro se, and this Court
generally holds a pro se plaintiff’s pleadings to “less stringent standards,” Haines v.
Kerner, 404 U.S. 519, 520–21 (1972) (per curiam), this Court has “no duty . . . to create a
claim which [the plaintiff] has not spelled out in his pleading.” Scogin v. United States,
33 Fed. Cl. 285, 293 (1995) (quotation omitted). Because Mr. Hill has not alleged any
facts to support a Fifth Amendment takings claim, and because this Court lacks
jurisdiction over habeas petitions, the Court has no jurisdiction to decide Mr. Hill’s
claims, even if he had paid the required filing fee. See, e.g., Ledford v. United States, 297
F.3d 1378, 1381 (Fed. Cir. 2002) (“[T]he habeas statute does not list the Court of Federal
Claims among those courts empowered to grant a writ of habeas corpus.”); Emerson v.
United States, 123 Fed. Cl. 126, 129 (2015) ([The habeas statute] . . . explicitly provides a
list of courts and judicial officers authorized to entertain habeas applications, and this
list does not include the Court of Federal Claims or any judge thereof.”); Stephenson v.
United States, 58 Fed. Cl. 186, 192 (2003) (“[T]he Court of Federal Claims is not named
among those courts having authority to grant writs of habeas corpus.”).

      Accordingly, this case is DISMISSED for failure to prosecute pursuant to RCFC
41 and, in the alternative, pursuant to RCFC 12(h)(3). The clerk is directed to enter
judgment.

       It is so ORDERED.

                                            s/Matthew H. Solomson
                                            Matthew H. Solomson
                                            Judge




                                             -2-